Exhibit 10.18
THE LUBRIZOL CORPORATION
2005 OFFICERS’ SUPPLEMENTAL
RETIREMENT PLAN
(As Amended and Restated as of December 31 2008)
     The Lubrizol Corporation hereby establishes, effective as of January 1,
2005 and amended and restated as of January 1, 2008, The Lubrizol Corporation
2005 Officers’ Supplemental Retirement Plan (the “Plan”) for the purpose of
providing deferred compensation benefits to a select group of management or
highly compensated employees.
     Section 1. Definitions. For the purposes hereof, the following words and
phrases shall have the meanings indicated, unless a different meaning is plainly
required by the context:
     (a) Beneficiary. The term “Beneficiary” shall mean a person who is
designated by a Participant to receive benefits payable upon his death pursuant
to the provisions of Section 6.
     (b) Code. The term “Code” shall mean the Internal Revenue Code as amended
from time to time. Reference to a section of the Code shall include such section
and any comparable section or sections of any future legislation that amends,
supplements, or supersedes such section.
     (c) Company. The term “Company” shall mean The Lubrizol Corporation, an
Ohio corporation, its corporate successors and the surviving corporation
resulting from any merger of The Lubrizol Corporation with any other corporation
or corporations.
     (d) Credited Service. The term “Credited Service” shall mean a
Participant’s years of service with the Company equal to the number of full and
fractional years of service (to the nearest twelfth of a year) beginning on the
date the Participant first performed an hour of service for the Company and
ending on the date he is no longer employed by the Company.
     (e) Final Average Pay. The term “Final Average Pay” shall mean the
aggregated amount of Basic Compensation (as that term is defined in the Lubrizol
Pension Plan modified to add cash (but not shares), if any, which the
Participant has elected to defer under The Lubrizol Corporation 2005 Deferred
Compensation Plan for Officers or under The Lubrizol Corporation 2005 Executive
Council Deferred Compensation Plan or, effective January 1, 2006, under The
Lubrizol Corporation Senior Management Deferred Compensation Plan, received by
the Participant during the three consecutive calendar years during which such
Participant received the greatest aggregate amount of Basic Compensation, as
defined above, within the most recent ten years of employment, divided by 36.
     (f) Lubrizol Pension Plan. The term “Lubrizol Pension Plan” shall mean The
Lubrizol Corporation Pension Plan as the same shall be in effect on the date of
a Participant’s retirement, death, or other termination of employment.
     (g) Normal Retirement Date. The term “Normal Retirement Date” shall mean
the first day of the month following the date on which a Participant attains age
sixty-five (65).
     (h) Participant. The term “Participant” shall mean the Chief Executive
Officer, the Chief Operating Officer and any other officer of the Company who is
designated by the





--------------------------------------------------------------------------------



 



Board of Directors of the Company and the Chief Executive Officer to participate
in the Plan, and who has not waived participation in the Plan.
     (i) Plan. The term “Plan” shall mean a deferred compensation plan set forth
herein, together with all amendments hereto, which Plan shall be called “The
Lubrizol Corporation 2005 Officers’ Supplemental Retirement Plan.”
     (j) Change in Control. The term “Change in Control” shall mean the
occurrence of any of the following events:
     (i) The date that any one person, or more than one person acting as a
group, acquires ownership of stock of the Company that, together with the stock
held by such person or group, constitutes more than 50 percent of the total fair
market value or total voting power of the stock of the Company.
     (ii) The date any person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 30% or more of the total voting power of the stock of the
Company.
     (iii) The date a majority of members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
before the date of the appointment or election.
     (iv) The date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that have a total gross fair market value equal to or more than 40% of
the total gross fair market value of all of the assets of the Company
immediately before the acquisition or acquisitions.
     Section 2. Vesting. Each Participant shall become 100 percent vested in his
supplemental pension benefit under this Plan upon the earliest of the following
events: his completing five years of service, his reaching age 55; his death;
his becoming disabled and receiving benefits pursuant to the Company’s long-term
disability plan; or a Change in Control.
     Section 3. Normal Retirement Benefit. Each Participant who separates from
service with the Company on or after his Normal Retirement Date shall receive,
subject to the provisions of Sections 6 and 7, a monthly supplemental retirement
benefit which shall be equal to two percent (2%) of his Final Average Pay
multiplied by his Credited Service (up to 30 years) offset by the following
amounts:
     (a) Benefits payable to the Participant under the Lubrizol Pension Plan;
     (b) Benefits payable to the Participant under The Lubrizol Corporation
Employees’ Profit Sharing and Savings Plan, excluding benefits attributable to
Matching Contributions, CODA Contributions, Supplemental Contributions, Rollover
Contributions, Transferred Contributions or Other Company Contributions, as
defined thereunder;

2



--------------------------------------------------------------------------------



 



     (c) Benefits payable to the Participant under The Lubrizol Corporation 2005
Excess Defined Contribution Plan;
     (e) Benefits payable to the Participant under The Lubrizol Corporation 2005
Excess Defined Benefit Plan;
     (f) The Participant’s Social Security benefits;
     (g) Any other employer-provided benefits not specifically excluded herein
which are payable to the Participant pursuant to any qualified or nonqualified
retirement plan maintained by the Company.
     Such offsets shall be determined using the actuarial factors provided in
the Lubrizol Pension Plan.
     Section 4. Early Retirement Eligibility and Determination of Benefit. Each
Participant who separates from service with the Company at or after age 55, but
prior to his Normal Retirement Date, shall receive a percentage of his vested
supplemental retirement benefit determined under Section 3, in accordance with
the early retirement schedule provided in the Lubrizol Pension Plan at the time
and in the form specified under Section 6.
     Section 5. Payment to Participant.
     (a) Each Participant who separates from service with the Company and its
related corporations shall receive payment of his supplemental pension benefit
in the standard form of payment of a single lump-sum payment payable within
60 days following the later of six months following the separation from service
or the beginning of the calendar year following the calendar year in which
Participant separated from service.
     (b) Payments hereunder shall be less any applicable withholding taxes. The
form of payment described shall be calculated using the same actuarial factors
and interest rates used under The Lubrizol Corporation Pension Plan (or its
successor) as in effect on the date of separation from service.
     Section 6. Payment in the Event of Death Prior to Commencement of
Distribution. If a Participant dies prior to commencement of benefits under the
Plan, his surviving spouse, if any, shall be eligible for a survivor benefit
which is equal to one-half of the reduced monthly benefit the Participant would
have received under the Plan if the Participant was 100 percent vested in his
accrued supplemental retirement benefit, had terminated employment on the day
before his death and had elected to receive his benefit hereunder in the form of
a 50 percent joint and survivor annuity. In making the determinations and
reductions required in this Section 6, the Company shall apply the assumptions
then in use under the Lubrizol Pension Plan. For purposes hereof, a surviving
spouse shall only be eligible for a benefit under this Section 6, if such spouse
had been married to the deceased Participant for at least one year as of the
date of the Participant’s death. Benefits hereunder shall commence within
60 days after the death of the Participant and shall be paid monthly in
substantially equal payments for the life of the surviving spouse.
     Section 7. Actuarial Factors. All actuarial assumptions and factors used in
this Plan shall be the same as those used in the Lubrizol Pension Plan.
     Section 8. Funding. The obligation of the Company to pay benefits provided
hereunder shall be unfunded and unsecured and such benefits shall be paid by the
Company out of its general

3



--------------------------------------------------------------------------------



 



funds. In order to provide a source of payment for its obligations under the
Plan, the Company may cause a trust fund to be maintained and/or arrange for
insurance contracts. Subject to the provisions of the trust agreement governing
any such trust fund or the insurance contract, the obligation of the Company
under the Plan to provide a Participant with a benefit shall nonetheless
constitute the unsecured promise of the Company to make payments as provided
herein, and no person shall have any interest in, or a lien or prior claim upon,
any property of the Company.
     Section 9. Plan Administrator. The Company shall be the plan administrator
of the Plan. The plan administrator shall perform all ministerial functions with
respect to the Plan. Further, the plan administrator shall have full power and
authority to interpret and construe the Plan and shall determine all questions
arising in the administration, interpretation, and application of the Plan. Any
such determination shall be conclusive and binding on all persons. The plan
administrator shall employ such advisors or agents as it may deem necessary or
advisable to assist it in carrying out its duties hereunder.
     Section 10. Not a Contract of Continuing Employment. Nothing herein
contained shall be construed as a commitment or agreement on the part of the
Participant to continue his employment with the Company, and nothing herein
contained shall be construed as a commitment or agreement on the part of the
Company to continue the employment or the annual rate of compensation of the
Participant for any period, and the Participant shall remain subject to
discharge to the same extent as if this Plan had never been put into effect.
     Section 11. Right of Amendment and Termination. The Company reserves the
right to amend or terminate the Plan in whole or in part at any time and to
suspend operation of the Plan, in whole or in part, at any time, by resolution
or written action of its Board of Directors or by action of a committee to which
such authority has been delegated by the Board of Directors; provided, however,
that no amendment shall result in the forfeiture or reduction of the interest of
any Participant or person claiming under or through any one or more of them
pursuant to the Plan. Any amendment of the Plan shall be in writing and signed
by authorized individuals.
     Section 12. Termination and Distribution of Accrued Benefits. The Plan may
be terminated at any time by the Company, and in that event the amount of the
accrued benefits as of the date of such termination shall remain an obligation
of the Company and shall be payable as if the Plan had not been terminated.
     Section 13. Construction. Where necessary or appropriate to the meaning
hereof, the singular shall be deemed to include the plural, the plural to
include the singular, the masculine to include the feminine, and the feminine to
include the masculine.
     Section 14. Severability. In the event any provision of the Plan is deemed
invalid, such provision shall be deemed to be severed from the Plan, and the
remainder of the Plan shall continue to be in full force and effect.
     Section 15. Governing Law. Except as otherwise provided, the provisions of
the Plan shall be construed and enforced in accordance with the laws of the
State of Ohio.

4